                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

JOHNNY S. VALENTINE II,                          §
                Plaintiff,                       §
                                                 §
vs.                                              §     CIVIL ACTION NO. 1:18-2936-MGL
                                                 §
CPT. MARVIN NIX, LT. KRISTY                      §
LEOPARD, NURSE DOLLY CARVER, and                 §
RICK CLARCK,                                     §
                 Defendants.                     §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
              AND DISMISSING THE ACTION WITHOUT PREJUDICE
                  IN ACCORDANCE WITH FED. R. CIV. P. 41(B)

       Plaintiff Johnny S. Valentine II (Valentine), a self-represented state prisoner, filed this

lawsuit under 42 U.S.C. § 1983. The matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting this action be dismissed

in accordance with Fed. R. Civ. P. 41(b). The Report was made in accordance with 28 U.S.C. § 636

and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
        The Magistrate Judge filed the Report on January 24, 2019, but Valentine failed to file any

objections to the Report. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co.,

416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985).

        After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court this action is DISMISSED WITHOUT PREJUDICE in accordance with Fed. R. Civ.

P. 41(b).

        IT IS SO ORDERED.

        Signed this 7th day of March, 2019, in Columbia, South Carolina.

                                                    s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE




                                                *****

                               NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to the Federal Rules of Appellate Procedure.




                                                   2
